          Case 1:20-cr-00291-RA Document 13
                                         12 Filed 07/31/20
                                                  07/30/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      July 30, 2020
                                                                          Application granted. The conference is
BY ECF AND EMAIL                                                          adjourned to August 13, 2020 at 11:00 a.m.
                                                                          Time is excluded to August 13, 2020, under
The Honorable Ronnie Abrams
                                                                          the Speedy Trial Act, pursuant to 18 U.S.C.
United States Magistrate Judge
Southern District of New York                                             Section 3161(h)(7)(a).
40 Foley Square
New York, New York 10007                                                  SO ORDERED.

       Re:     United States v. Gregory Mella, 20 Cr. 291 (RA)
                                                                      ________________________
Dear Judge Abrams:                                                    Ronnie Abrams, U.S.D.J.
                                                                      July 30, 2020
         The Government writes to update the Court on the status of the defendant’s transit to this
District in connection with the above-referenced Indictment. (See Dkt. Nos. 7, 9). After
speaking further with the United States Marshals Service (“USMS”), the Government
understands that the defendant is likely to depart the FDC Miami Bureau of Prisons (“BOP”)
facility this week on route to this District, but that he may not arrive in this District until next
week or the week after.

        Accordingly, the Government respectfully requests that the Court adjourn the current
control date for Mr. Mella’s presentment and arraignment in this District from July 30, 2020, to
August 13, 2020 (two weeks from today). The Government further submits that, in light of the
prisoner movement restrictions occasioned by the COVID-19 pandemic, the exclusion of time
under the Speedy Trial Act is in the interests of justice, so as to ensure that the USMS can safely
transport the defendant from Florida to this District. See 18 U.S.C. § 3161(h)(7)(A). Of course,
if the USMS is able to transport the defendant sooner than August 13, 2020, the Government will
promptly inform the Court.

       This past week, CJA counsel in this District was appointed to represent Mr. Mella. (See
July 28, 2020 docket entry). The Government has communicated with Mr. Mella’s recently
appointed CJA counsel about this application and was informed that she consents to this
application.
          Case 1:20-cr-00291-RA Document 13
                                         12 Filed 07/31/20
                                                  07/30/20 Page 2 of 2

                                                                           Page 2



                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           Acting United States Attorney


                                     By:   _________________________________
                                           Michael R. Herman
                                           Assistant United States Attorney
                                           (212) 637-2221


CC: Donna Newman, Esq.
    Counsel for the defendant
